Citation Nr: 0417259	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for cholelithiasis, status 
post cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis, hiatal hernia, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to June 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (RO), which denied an 
increased rating for cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis, rated 10 percent disabling.  In July 2001, the 
RO granted an increased rating to 30 percent, effective from 
October 1997.  The veteran continues to appeal for a higher 
rating.  In November 2002, the RO granted service connection 
for hiatal hernia as secondary to the service-connected 
cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis.  The RO 
determined, however, that the condition did not warrant a 
separate rating.

In June 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 2002).  During this hearing, the 
undersigned Acting Veterans Law Judge was located in 
Washington, D.C., and the veteran was located at the RO. 

REMAND

The veteran and her representative contend, in substance, 
that her service-connected cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis, hiatal hernia is more disabling than reflected 
in the 30 percent rating currently assigned.  

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claim.  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2003).

Although the RO, in a July 2001 supplemental statement of the 
case, informed the veteran of the provisions of the VCAA, she 
was not specifically informed of the evidence she needed to 
submit to substantiate the claim for an increased rating.  In 
this regard, the Board notes that she was merely told to 
submit medical evidence.  The Board observes that by way of a 
March 2002 VA letter, the veteran was notified of the 
evidence necessary to substantiate a claim of secondary 
service connection for hiatal hernia.  However, she was not 
provided specific notice therein of the type of evidence she 
needed to submit to substantiate her claim for an increased 
rating for cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis, hiatal 
hernia.  As such, the Board finds that the veteran should be 
provided a VCAA letter specifically tailored to her claim for 
an increased rating for cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis, hiatal hernia.  After providing the veteran and 
her representative an appropriate opportunity to respond to 
the letter and completing the development requested below, 
the RO should readjudicate the claim on appeal. 

The Board observes that during the June 2003 Video Conference 
Board hearing, the veteran stated that she had received 
treatment for her service-connected cholelithiasis, status 
post cholecystectomy, sphincteroplasty, reflux gastritis and 
esophagitis, hiatal hernia since her last VA examination 
completed in September 2002.  The veteran also testified that 
within the last year she received treatment from a "Dr. 
Sharma."  A review of the record does not reveal that 
outpatient treatment reports subsequent to the September 2002 
VA examination have been associated with the claims file.  
The veteran also reported during the June 2003 Board hearing 
that she had received several VA blood tests within the three 
weeks prior to this hearing and that she believed she had 
many symptoms of someone who was anemic.  As such, all 
reports and results of the reported laboratory blood tests 
from September 2002 to the present should be obtained and 
associated with the claims file.  

After receipt of the additional medical evidence, the Board 
is of the opinion that the veteran should be scheduled for a 
VA examination for the purpose of determining the current 
severity of the cholelithiasis, status post cholecystectomy, 
sphincteroplasty, reflux gastritis and esophagitis, hiatal 
hernia.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein, 
that is specifically tailored to her 
claim for an increased rating for 
cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux 
gastritis and esophagitis, hiatal hernia.  
The letter should comply with all 
applicable laws and regulations.  In this 
regard, the letter should explain, what, 
if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  Moreover, the letter should 
specifically inform the veteran and her 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.

2.  The RO should contact the veteran and 
ask her to identify all sources where she 
received treatment for the service-
connected cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux 
gastritis and esophagitis, hiatal hernia, 
from September 2002 to the present.  
Complete clinical records of all such 
treatment not already on file should be 
obtained, to include all medical 
treatment reports from Dr. Sharma and all 
VA blood tests reports covering the 
period of September 2002 to the present.

3.  The veteran should be scheduled for 
an appropriate VA examination for the 
purpose of determining the current 
severity of her service-connected 
cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux 
gastritis and esophagitis, hiatal hernia.  
All indicated tests, including blood 
tests, should be performed and all 
findings must be reported in detail.  In 
this regard, the physician should comment 
on whether physical findings and blood 
tests are indicative of anemia.  The 
examiner should list all current symptoms 
associated with the service connected 
cholelithiasis, status post 
cholecystectomy, sphincteroplasty, reflux 
gastritis and esophagitis, hiatal hernia.  
He or she should thereafter comment on 
the severity of each symptom.  The claim 
file should be made available to and 
reviewed by the examiner in connection 
with his examination report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




